Citation Nr: 9905119	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of remote injury to the right 
knee, resulting in instability and chondromalacia of the 
patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
December 1988 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection for residuals of a 
right knee injury and assigned a 10 percent disability 
evaluation, effective May 17, 1995.  The veteran perfected an 
appeal with respect to the assigned disability evaluation.  
In a rating decision dated in March 1996, the RO assigned a 
temporary total convalescent evaluation to the veteran's knee 
disability, effective for the period November 27, 1995 to 
April 1, 1996.  In a rating decision dated in September 1998, 
the RO increased the schedular evaluation assigned to the 
veteran's right knee disability from 10 percent to 20 
percent, effective back to May 17, 1995.  Although that 
increase represented a grant of benefits, the United States 
Court of Veterans' Appeals (Court) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in the Introduction portion of its 
October 1997 remand, it referred the issue of entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disability to the RO 
for consideration and action as indicated.  It does not 
appear that the RO took any further action.  Although it 
appears from a review of the claims file that the veteran is 
currently working, the matter of entitlement to 
unemployability benefits is again referred to the RO for 
action consistent with VA laws and regulations.



REMAND

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened 
generally serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  However, in 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  Nevertheless, when a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  In Fenderson v. West, No. 96-947 
(U.S. Vet.App. Jan. 20, 1999), it was held that evidence to 
be considered staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, slip op. at 18.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  

In this case, the veteran is currently in receipt of a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, based on instability of the knee.  He argues that an 
increased evaluation is warranted based on complaints of 
limited motion, constant pain and swelling, and knee 
instability.


In June 1995, the veteran reported for a VA examination of 
his right knee.  He complained of continued right knee pain, 
particularly with bending or going up and down stairs.  He 
reported that his right knee "gives out" at times and 
stated that he had to stop working due to his right knee 
problem.  Examination revealed mild diffuse swelling as 
compared to the left knee.  There was no evidence of 
effusion.  The VA examiner noted a mild varus deformity of 
the right knee, instability, tenderness in the lateral joint 
line and slight tenderness in the lateral aspect of the right 
patella.  The veteran had right knee flexion to 80 degrees, 
with pain, and was unable to fully extend his knee.  The 
examiner indicated that the last 20 degrees of right knee 
extension was limited and "very painful."  The VA examiner 
also noted associated crepitus with movement and a 
significant limp on ambulation.  X-ray of the right knee was 
normal.  The diagnosis was significant residuals of a right 
knee injury with anterior cruciate ligament deficiency.

In November 1995, the veteran underwent a Slocum procedure 
and resection of the right patella.  Post-operatively the 
veteran had minimal pain.  Follow-up records dated in January 
and February 1996 indicate that there was still evidence of 
atrophy but that the veteran should be able to return to 
gainful employment.  A VA outpatient record dated in March 
1996 indicates that the veteran complained of a red scaling 
area on his right shin after his right knee cast was removed.  
He also complained of right lower extremity swelling.  The 
impression was asteototic eczema.  In March 1997, the veteran 
complained that the knee brace wasn't working any more.

In August 1998, the veteran presented for a VA examination of 
his right knee.  The VA examiner reviewed the claims file and 
noted the veteran's history of right knee complaints and 
surgery in November 1995.  The examiner specifically noted 
the June 1995 VA examination findings pertinent to the 
veteran's right knee.  The veteran related that after the 
November 1995 surgery he had physical therapy and was 
prescribed a brace and given a cane.  He indicated that he 
had had no improvement since the surgery and stated that his 
swelling and pain had increased since the surgery.  He stated 
that his right knee complaints were made worse with walking, 
prolonged standing or attempts to squat.  He indicated that 
he received some relief from lying down but that his sleep 
was often disturbed by his knee pain.  He stopped attending 
the outpatient clinic because he was not seeing improvement.  
He related that he was told by the surgeon that there was 
nothing more to do except a knee replacement.  The veteran 
also complained of right knee numbness, which he indicated 
had increased since the surgery.  The veteran reported 
working as a welder and a mechanic and stated that in his 
current job he sat down to weld most of the time.  He 
reported using his cane all the time, and indicated that he 
was able to walk only about 100 yards with the cane.  He 
indicated that he missed approximately one month of work in 
the past year due to his knee pain.  The only medication he 
reported using was Motrin.

Physical examination in August 1998 revealed slight 
quadriceps atrophy on the right lower extremity.  The veteran 
indicated that he was no longer doing his quadriceps 
exercises.  There was no evidence of swelling of the knee 
itself upon examination, but there was trace pretibial edema 
below the knee.  There was no evidence of knee tenderness or 
deformity.  There was decreased right knee stability on both 
varus and valgus movements.  The veteran had right knee 
flexion to 67 degrees.  Right knee extension was limited to 
10 degrees.  The veteran walked with a limp, favoring his 
right lower extremity and keeping his right knee slightly 
flexed while walking.  The diagnoses were remote injury of 
the right knee resulting in unstable right knee and 
chondromalacia of the right patella; continual pain and 
swelling in the right knee status post surgery times two; and 
continual instability of the right knee status post surgery.  
The VA examiner commented that there was subjective evidence 
of pain without significant tenderness, but that the veteran 
walked with a limp and kept his right knee flexed, probably 
due to pain.  The examiner stated that the functional loss in 
the right knee was "significant."  The veteran denied 
locking of the knee.  X-rays were reported as normal.  The VA 
examiner stated that the veteran did not have flare-ups in 
the right knee, but that pain and swelling were constant 
features of the knee problem and that there was evidence of 
weakened movements, with the veteran having difficulty 
completely extending or flexing his knee.  With respect to 
weakness and fatigability, the VA examiner also noted that 
the veteran reported being able to walk only about 100 yards.  
The VA examiner pointed out that the veteran's range of 
motion was worse than at the time of prior VA examination.  
The VA examiner also stated that "[s]ubjectively the patient 
has become worse as the time has gone by."

Significantly, the Board notes that that the August 1998 VA 
examiner did not comment on the veteran's complaints of 
numbness; nor does the report of examination include 
neurologic findings.  Those complaints are new since the time 
of the Board's October 1997 remand and since the veteran's 
last VA examination in June 1995.  Nor did the recent VA 
examination report include findings relevant to post-surgical 
scars.  As evidence of neurologic impairment and/or 
symptomatic scarring would potentially entitle the veteran to 
increased and/or separate disability evaluations, see 
38 C.F.R. §§ 4.14, 4.118, 4.124a (1998), further examination 
is warranted to ascertain all residuals attributable to the 
veteran's service-connected right knee disability.  The Board 
further notes that although the August 1998 VA examination 
report includes the comment that "X-ray of the right knee 
was reported as normal," the VA examiner twice referenced x-
rays accomplished in June 1995.  No contemporary report of x-
ray is associated with the August 1998 examination report.  
Thus, it is unclear whether current x-rays of the veteran's 
right knee were obtained in connection with examination.  

In reference to the above, the Board notes that the August 
1998 VA examination report reflects a compensable limitation 
of right knee extension under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1998).  The VA Office of the General Counsel has 
specifically discussed the propriety of assigning separate 
evaluations for instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and diagnostic codes pertinent to 
arthritis (38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998)).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-
98 (August 14, 1998).  Thus, clarification as to whether the 
veteran has arthritis of the knee would be useful in this 
case.  

The Board further notes that the veteran has reported missing 
approximately one months' work during the past year due to 
his right knee problems and has reported increasing 
difficulty in his work duties.  The RO has not addressed 
38 C.F.R. § 3.321(b)(1) (1998).


The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Also, the Court in a number of cases, has determined that 
where the record before the Board is inadequate, a remand is 
necessary.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Sanders v. Derwinski, 1 Vet. App. 88 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Based on the above, the 
Board is of the opinion that, consistent with the VA's duty 
to assist under 38 U.S.C.A. § 5107(a) additional development, 
to include a contemporary VA examination is warranted in the 
instant case.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran 
through his representative and provide 
him an opportunity to identify or submit 
any additional medical evidence relevant 
to his right knee disability.  After 
securing the necessary release, the RO 
should obtain any additional records for 
association with the claims file.  The RO 
should ensure that all available records 
of VA treatment or evaluation are 
associated with the claims file.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations.  The claims folder and a 
separate copy of this remand MUST be made 
available to the examiners for review 
before the examinations.  All indicated 
diagnostic studies should be completed.  
Specifically, contemporary x-rays of the 
right knee should be accomplished, a 
written report of which must be 
associated with the examination report.  
The examiners should identify all 
existing residuals of the service-
connected right knee disability, 
specifically identifying the existence, 
nature and severity, or absence of, any 
neurologic impairment or symptomatic 
scarring, and indicating whether the 
veteran has any degenerative disease in 
the right knee.  The examiners should 
note all active and passive ranges of 
right knee motion in degrees and comment 
on the presence and degree of, or absence 
of, the following: Visibly manifested 
pain with movement; muscle atrophy; 
weakness; fatigability sensory changes; 
or other objective manifestations that 
would demonstrate functional impairment 
due to the service-connected disability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  The RO is advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court 
and that where the remand orders of the 
Board or the Court are not complied with, 
further remand is be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
After the development requested above has 
been completed, the RO should re-
adjudicate the issue on appeal, with 
consideration of 38 C.F.R. Part 4 (1998) 
and  
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), as well as 38 C.F.R. §§ 3.321(b) 
(1), 4.14, 4.40, 4.45, 4.59 and the 
Court's decision in Fenderson, supra, as 
indicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
containing all potentially applicable 
laws and regulations not previously 
included, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


